Case 2:18-cv-13946-GCS-EAS ECF No. 43, PageID.199 Filed 12/17/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SHANE STEELE,                                 Case No. 2:18-cv-13946-GCS-EAS

                Plaintiff,                    District Judge George Caram Steeh

      v.                                      Magistrate Judge Elizabeth A.
                                              Stafford
NORFOLK SOUTHERN RAILWAY
COMPANY,

                Defendant.

    DEFENDANT’S UNOPPOSED MOTION TO WITHDRAW THE
  APPEARANCES OF PAUL A. TESTA AND JOSEPH J. MCDONNELL
      Defendant NORFOLK SOUTHERN RAILWAY COMPANY, by it

attorneys and pursuant to Local Rules 7.1 and 83.25, hereby moves to withdraw

the appearances of Paul A. Testa and Joseph J. McDonnell as counsel for

Defendant. In support of its motion, Defendant states the following:

      1.     Defendant has been represented in this action by counsel from

Seyfarth Shaw LLP (“Seyfarth”) and Gallagher Sharp (“Gallagher”).

Specifically, Seyfarth attorneys Erin Dougherty Foley, Kathryn S. Clark, and

Paul A. Testa and Gallagher attorney Joseph J. McDonnell have appeared on

Defendant’s behalf in this action.

      2.     Mr. Testa is no longer employed by Seyfarth.

      3.     In addition, Mr. McDonnell passed away recently.
Case 2:18-cv-13946-GCS-EAS ECF No. 43, PageID.200 Filed 12/17/20 Page 2 of 4




      4.     Accordingly, Defendant requests to withdraw Mr. Testa’s and Mr.

McDonnell’s appearances.

      5.     Several Seyfarth attorneys are fully admitted to the United States

District Court for the Eastern District of Michigan, including Ms. Foley and Ms.

Clark, and Seyfarth will continue to represent Defendant in this matter.

      6.     Before filing this motion, Ms. Clark conferred with Plaintiff’s

counsel, Gregory Paul, regarding the substance of this motion, and Plaintiff

does not oppose Defendant’s request to withdraw Mr. Testa’s and Mr.

McDonnell’s appearances.

      WHEREFORE, for the reasons stated herein, Defendant Norfolk Southern

Railway Company respectfully requests that the Court grant its motion and issue

an Order withdrawing Mr. Testa’s and Mr. McDonnell’s appearances.

                                              Respectfully submitted,
Dated: December 17, 2020
                                              NORFOLK SOUTHERN
                                              RAILWAY COMPANY

                                         By: /s/ Kathryn S. Clark
                                             One of Its Attorneys

                                              Erin Dougherty Foley (IL 6269761)
                                              edfoley@seyfarth.com
                                              Kathryn S. Clark (IL 6289232)
                                              kclark@seyfarth.com
                                              SEYFARTH SHAW LLP
                                              233 South Wacker Drive, Suite 8000
                                              Chicago, Illinois 60606-6448
                                              Telephone: (312) 460-5000
Case 2:18-cv-13946-GCS-EAS ECF No. 43, PageID.201 Filed 12/17/20 Page 3 of 4




                                         Facsimile: (312) 460-7000
Case 2:18-cv-13946-GCS-EAS ECF No. 43, PageID.202 Filed 12/17/20 Page 4 of 4




                        CERTIFICATE OF SERVICE
      The undersigned attorney hereby certifies that she caused a true and correct

copy of the foregoing DEFENDANT’S UNOPPOSED MOTION TO

WITHDRAW THE APPEARANCES OF PAUL A. TESTA AND JOSEPH J.

MCDONNELL to be served upon the following via the Court’s electronic case

filing system on this 17th day of December 2020:

      Gregory G. Paul
      Morgan & Paul, PLLC
      100 First Ave.
      Suite 1010
      Pittsburgh, PA 15222
      Email: gregpaul@morgan-paul.com


      Paul A. Testa
      Berchem Moses PC
      75 Broad Street
      Milford, CT 06460
      Email: ptesta@berchemmoses.com



                                      /s/ Kathryn S. Clark
                                        Kathryn S. Clark
